Name: COMMISSION REGULATION (EC) No 1492/95 of 28 June 1995 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: agricultural policy;  economic structure
 Date Published: nan

 No L 145/84 T EN 1 Official Journal of the European Communities 29 . 6 . 95 COMMISSION REGULATION (EC) No 1492/95 of 28 June 1995 fixing the agricultural conversion rates the agricultural conversion rate in force at the time of the operative event applicable for the amount concerned exceeds four points ; whereas, in that event, the agricul ­ tural conversion rate fixed in advance is brought more closely into line with the rate in force, up to the level of a gap of four points with that rate ; whereas the rate which replaces the agricultural conversion rate fixed in advance should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee concerned, HAS ADOPTED THIS REGULATION : Article 1 The agricultural conversion rates are fixed in Annex I hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (&lt;), as last amended by Regu ­ lation (EC) No 1 50/95 (2), and in particular Article 3 (2) and 12 thereof, Whereas the agricultural conversion rates were fixed by Commission Regulation (EC) No 1417/95 (3) ; Whereas Article 4 of Regulation (EEC) No 3813/92 provides that, subject to confirmation periods being trig ­ gered, the agricultural conversion rate for a currency is to be adjusted where the monetary gap between it and the representative market rate exceeds certain levels ; Whereas monetary gaps are currently in excess of four points and were in excess of five points on several occa ­ sions during the month of February ; whereas that situa ­ tion has been confirmed for the German mark, the Austrian schilling and the Dutch guilder and has created uncertainty on the markets as well as risks of distortion of the flow of trade ; Whereas under these conditions it is appropriate to reduce certain monetary gaps recorded in relation to representative market rates determined on the basis of the reference period 24 May to 23 June 1995, with effect from 1 July 1 995, the date of commencement of several marketing years ; whereas new agricultural conversion rates should therefore be fixed on the basis of a reduction by half the monetary gap for the German mark, the Austrian schilling and the Dutch guilder ; Whereas, in the case of the currencies in question, it is necessary to suspend the application of the rules on advance fixing of agricultural conversion rates which may occur before 1 July 1995, in order to avoid difficulties for the markets ; whereas, however, the application of Article 15 (1 ) of Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (4), as last amended by Regulation (EC) No l053/95 (*) is not justified ; Whereas Article 15 (2) of Regulation (EEC) No 1068/93 provides that an agricultural conversion rate fixed in advance is to be adjusted in the gap between that rate and Article 2 1 . The advance fixing of the agricultural conversion rate for the German mark, the Austrian schilling and the Dutch guilder shall be suspended for applications submitted from 29 to 30 June 1995. 2. Article 15 ( 1 ) of Regulation (EEC) No 1068/93 shall not apply for the agricultural conversion rates amended by this Regulation . Article 3 In the case referred to in Article 15 (2) of Regulation (EEC) No 1068/93, the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, shown in Annex II :  Table A, where the latter rate is higher than the rate fixed in advance,  Table B, where the latter rate is lower than the rate fixed in advance . Article 4 Regulation (EC) No 1417/95 is hereby repealed. Article 5 This Regulation shall enter into force on 29 June 1995 . However, Articles 1 and 3 shall apply from 1 July 1995. ( ¢) OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 22, 31 . 1 . 1995, p. 1 . (3) OJ No L 141 , 24. 6. 1995, p. 3 . (&lt;) OJ No L 108 , 1 . 5. 1993, p. 106 . 0 OJ No L 107, 12. 5. 1995, p. 4 . 29. 6 . 95 EN Official Journal of the European Communities No L 145/85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX I Agricultural conversion rates ECU 1 39,5239 7,74166 1,90616 302,837 198,202 6,61023 5,88000 2,14021 0,829498 2311,19 13,4084 170,165 9,91834 0,840997 Belgian and Luxembourg francs Danish kroner German marks Greek drachmas Portuguese escudos French francs Finnish marks Dutch guilders Irish punt Italian lire Austrian schillings Spanish pesetas Swedish kroner Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 = 38,0600 Belgian and ECU 1 = 41,2317 Belgian and Luxembourg francs Luxembourg francs 7,44390 Danish kroner 8,06423 Danish kroner 1,83285 German marks 1,98558 German marks 291,189 Greek drachmas 315,455 Greek drachmas 190,579 Portuguese escudos 206,460 Portuguese escudos 6,35599 French francs 6,88566 French francs 5,65385 Finnish marks 6,12500 Finnish marks 2,05789 Dutch guilders 2,22939 Dutch guilders 0,797594 Irish punt 0,864060 Irish punt 2 222,30 Italian lire 2 407,49 Italian lire 12,8927 Austrian schillings 13,9671 Austrian schillings 163,620 Spanish pesetas 177,255 Spanish pesetas 9,53687 Swedish kroner 10,3316 Swedish kroner 0,808651 Pound sterling 0,876039 Pound sterling